Cooley, J.
The bill in this case is filed by a wife against her husband to obtain a separate support. A large amount of evidence has been put in to show the difficulties between the parties and .their cause, but it does not impress us that they are of such a nature as ought to preclude the parties living together in comfort. Under such circumstances we are not -inclined to provide for a separate maintenance. The parties have four minor children for whom they ought to provide a home; and the proper home obviously is one where their parents reside. A permanent separation of the parents could scarcely fail to be injurious to the children, and it is a condition of things which a court should provide for only when the reasons are imperative. "We do not find such reasons in this record. ¥e shall however direct the bill to be dismissed without prejudice, that the wife may not be without redress in case the husband shall hereafter unreasonably refuse to provide for her. At the same time we deem it proper to say we consider the ease one for mutual concessions.
The other Justices concurred.